IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Penske Logistics and Gallagher      :
Bassett Services, Inc.,             :
                    Petitioners     :
                                    :
            v.                      :   No. 713 C.D. 2014
                                    :
Workers’ Compensation Appeal        :
Board (Troxel),                     :
                Respondent          :


                                  ORDER

            AND NOW, this 23rd day of February, 2016, Petitioners’ Application
to Report Opinion is GRANTED and it is hereby ORDERED that the above-
captioned opinion filed June 17, 2015, shall be designated OPINION rather than
MEMORANDUM OPINION, and it shall be reported.


                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge